Citation Nr: 1736824	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  13-30 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a back disability, to include mild scoliosis and kyphosis of the thoracic lumbar spine.  


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from July 2002 to July 2005, with additional Reserve and National Guard service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issues on appeal were previously before the Board in May 2015 when it was remanded for additional evidentiary development

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  There is no current diagnosis of a right ankle disability.

2.  There is no current diagnosis of a left ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  

2.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify & Assist

The duty to notify has been met.  The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances ... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran ...."  
Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that all available records pertinent to the claim have been obtained and that the Veteran has been provided adequate VA examinations.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.

II.  Merits of the Service Connection Claims

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

At the outset, the Board notes that the Veteran does not have any diagnoses, other than the occasional rolling of the left ankle, for her claimed ankle disabilities.  The Veteran was afforded VA examinations for her ankles in November 2015.  The examination revealed that the Veteran does not have any disability associated with her ankles.  She reported no flare-ups, functional loss or functional impairment of either ankle.  Additionally, her ankles were normal upon testing and according to x-rays.  However, she did report that her ankles occasionally give out, but testing revealed nothing structurally abnormal with her ankles.  Likewise, she did not report any pain associated with her ankles.  Moreover, the Veteran reported that she is able to drive, able to walk as far as she needs to and is on her feet all day.   

In this case, the Veteran does not have a diagnosis of a current disability for either her ankles or her back.  Importantly, the U.S. Court of Appeals for Veterans claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

For the reasons stated above, the Board finds that the Veteran does not have a current diagnosis for her ankles.  Therefore, Hickson element (1), current disability, has not been satisfied, and the claim fails on this basis.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for a right ankle disability is denied.
Entitlement to service connection for a left ankle disability is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

Here, in the September 2015 VA examination, the Veteran was diagnosed with intervertebral disc syndrome (IVDS).  However, the examiner also indicated that the Veteran had a normal lumbar spine exam with no issues of pain, flare-ups, or range of motion.  As these two diagnoses are contrary, it is necessary to clarify whether the Veteran has IVDS or a normal lumbar spine.  Therefore, an addendum opinion is necessary to assist the Board in deciding this claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and associate the records with the claims file.  All attempts to obtain these records must be documented in the claims file.

2.  After obtaining all outstanding records, return the file to the September 2015 VA examiner to issue an addendum opinion regarding the nature and etiology of the Veteran's claimed back disability.  If the examiner is no longer available, or otherwise determines that the Veteran should be reexamined, the Veteran should be scheduled for an appropriate VA examination. 

Based on a review of the claims file, including treatment records, the Veteran's statements, and a copy of this REMAND (and examination findings, including any necessary diagnostic studies, if examined) the examiner is requested to answer the following:

(a) Does the Veteran have a current back disability?

And if so, (b) is it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's back disability due to service, to include lifting heavy equipment and rucksack marching, and as an accumulation of events from service.

The examination report should reflect consideration of the Veteran's documented medical history and lay assertions.

A complete rationale must be provided for any opinion(s) expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.

3.  Then readjudicate the claim on appeal in light of this and all other additional evidence.  If the claim remains denied, send the Veteran a supplemental statement of the case (SSOC) and give her an opportunity to respond before returning the appeal to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


